Civilian pay; judgment; estoppel by judgment; District Court judgment. — Plaintiff, a civilian employee of the Department of State, sued to recover back pay of which she claims she was wrongfully denied because of the action of the employing agency in bringing about her involuntary retirement for disability. Plaintiff brought an action in the United States District Court for the District of Columbia seeking restoration, a hearing and back pay, and her suit was dismissed for failure to state a cause of action and for lack of jurisdiction. On appeal, the Court of Appeals affirmed {Smith v. Dulles, 236 F. 2d 739), ruling that plaintiff had failed to show that the action taken by the State Department was improper in any way. Plaintiff’s subsequent suit for back pay on the ground of wrongful dismissal (involuntary retirement) came before this court on defendant’s motion for summary judgment on the ground that the judgment of the District Court, affirmed by the Court of Appeals, in plaintiff’s reinstatement suit, collaterally estopped plaintiff from re-litigating her case in the Court of Claims, citing Edgar v. United States, 145 Ct. Cl. 9. On January 27,1961, the court, upon consideration of the motion, the briefs and argument of counsel, and on the basis of the Edgar case, supra, ordered that defendant’s motion for summary judgment be granted and the petition dismissed.